07/27/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0259


                                        DA 19-0259
                                                                          P•LED
DONNIE NOLAN,                                                              Jul_ 2 7 2020
                                                                             n Greenwood
                                                                           ot Supreme Court
            Petitioner and Appellant,                                    State nf Montana



     v.                                                           ORDER

STATE OF MONTANA,

            Respondent and Appellee.


      Appellant has filed a motion for a 60-day extension of time to file his reply brief in
the referenced matter.
      IT IS ORDERED that the motion for extension is DENIED. Appellant shall have
until August 26,2020, to file the reply brief.
       No further extensions will be granted.
      DATED this C-1- day of July, 2020.
                                                 For the Court,




                                                               Chief Justice